Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-605

IN RE: LAWRENCE HOROWITZ,
                       Respondent.
Bar Registration No. 418405                              BDN: 67-14

BEFORE:       Beckwith, Associate Judge, and Nebeker and Terry, Senior Judges.

                                       ORDER
                               (FILED - August 21, 2014)

       On consideration of the certified order suspending respondent from the practice
of law in the state of New York for a period of three years and until further order of
the court, this court’s June 17, 2014, order directing respondent to show cause why
the functional equivalent reciprocal discipline in the form of a three-year suspension
with a fitness requirement should not be imposed, the statement of Bar Counsel, and
it appearing that respondent has failed to file either a response to this court’s order
to show cause or the affidavit required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Lawrence Horowitz is hereby suspended from the practice of
law for a period of three years, with reinstatement contingent upon a showing of
fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198
(D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all
cases in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar. R. XI, § 14 (g).

                                           PER CURIAM